EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the reply filed on November 17, 2021.
Receipt and entry of the replacement drawing, the substitute specification, the amended abstract, and the amended claims are acknowledged.
The replacement drawing for Figure 2 was received on November 17, 2021.  This drawing is acceptable and the drawings as a whole are no longer objected to.
Applicant’s amendments and arguments filed on November 17, 2021 have obviated all objections and rejections as cited by the examiner in the previous Office action.
This application is in condition for allowance except for the presence of claims 1 through 7 directed to the invention of Group I previously non-elected without traverse.  Accordingly, claims 1 through 7 have been cancelled.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 1 through 7 have been cancelled as directed to an invention previously non-elected without traverse as previously noted above.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose nor reasonably suggest the combination of process steps recited in base claim 8 whereby, in particular, a plurality of ultrasonic sensors sense movement in each of the rear seats of the vehicle and sense the number of occupants to control introduction of external air, a cooling level, or a heating level based on the sensed number of occupants.
Claims 8 through 12 and 15 are allowed.
The additional prior and/or related art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763